Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 21, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 581                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
  1/October 2011                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  142076 (22)                                                                                                          Justices




  IN RE

  HONORABLE JAMES M. JUSTIN                                                    SC: 142076
  JUDGE, 12th DISTRICT COURT                                                   JTC Formal Complaint 87

  ___________________________________________/

         The motion for rehearing is considered, and it is DENIED. The Judicial Tenure
  Commission’s bill of costs is considered, and the respondent, James M. Justin, is ordered
  to pay costs of $7,657.86 to the Commission.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 21, 2012                      _________________________________________
          t0314                                                                 Clerk